Citation Nr: 0836629	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas



THE ISSUE

Entitlement to service connection for hepatitis C (HCV).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to March 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2005 
rating decision by the Houston RO.  In March 2006 the veteran 
requested a hearing before the Board in Washington, D.C.  In 
May 2007 he withdrew the request.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The veteran's service treatment records include a February 
1970 record showing that he was involved in a fight in the 
barracks, and sustained three human bites which required 
treatment, including cleaning and a tetanus shot.  
Postservice treatment records show a diagnosis of hepatitis 
C.  Prison medical records note that Hepatitis C was first 
observed March 3, 2003.  The report of that initial 
assessment of the disease is not associated with the claims 
file.  It appears that pertinent postservice medical records 
associated with the claims file are incomplete.  As such 
records are critical to the matter at hand, they must be 
secured, if existing.

Furthermore, under applicable regulation a VA examination or 
medical opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement that 
a disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  
The veteran has not been afforded an examination [and VA has 
not sought a medical advisory opinion] to determine the 
etiology of his hepatitis C.  As a human bite requiring 
cleaning and a tetanus shot is potentially a risk factor for 
hepatitis, the Board finds that the "low threshold" 
standard for when a VA examination or opinion is necessary is 
met.  Notably, the veteran had been incarcerated, but was 
apparently scheduled for release.

The veteran is advised that under 38 C.F.R. § 3.158 if 
evidence requested in connection with an original claim is 
not received within one year of the request, the claim will 
[emphasis added] be considered abandoned.  This includes 
requested information regarding evaluation and treatment, as 
well as any releases necessary for VA to secure pertinent 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ascertain (by seeking 
the information from the veteran and/or 
from review of medical records) when the 
veteran's diagnosis of HCV was initially 
made, and with his cooperation (by 
identifying all treatment providers and 
providing any releases necessary) secure 
complete clinical records of the 
examination or evaluation when the 
diagnosis was first made, and all 
subsequent records of treatment or 
evaluation he received for hepatitis.  
The RO should specifically secure copies 
of the complete medical records from any 
and all periods of incarceration the 
veteran had after his discharge from 
active duty.  If the veteran fails to 
cooperate with requests for any 
information or releases needed to 
complete this development, the matter 
should be further processed under 
38 C.F.R. § 3.158.

2.  If (and only if) the veteran 
cooperates as necessary with the 
development sought in #1, above, and the 
records sought are secured, or if he 
cooperates, but the records are 
unavailable (in which case the reason for 
the unavailability must be noted in the 
record), the RO should arrange for 
development (as specified below) to 
determine the likely etiology of his HCV.   

If the veteran is no longer incarcerated, 
the RO should arrange for him to be 
examined by an appropriate physician to 
determine the likely etiology of his 
hepatitis C.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should list all of the veteran's risk 
factors in service and postservice for 
Hepatitis C shown/suggested by the record 
and/or based on interview with the 
veteran (and not inconsistent with 
objective/clinical data in the record).  
Based on examination and review of the 
record, the examiner should express an 
opinion as to:  Whether the veteran's 
hepatitis C was (a) (at least as likely 
as not (a 50% or better probability) 
acquired due to a risk factor(s) during 
his active service or (b) more likely 
acquired from a postservice risk 
factor(s).  The examiner should 
specifically identify the risk factor 
that is the most likely cause for the HCV 
infection, and should explain the 
rationale for all opinions given.  

If the veteran remains incarcerated (and 
if he cooperates with the development 
sought in # 1 above, upon completion of 
such development, his claims file should 
be forwarded to an appropriate VA 
physician for review and response to the 
question posed above (again with 
explanation of rationale).  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

